DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 20 are cancelled.
Claims 11-19 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 01/25/2021, with respect to claim 19 have been fully considered and are persuasive in view of the new amendments to the claim.  The rejection of claim 19 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

19. (Currently amended) A method for operating a crossover hearing aid system, the method comprising:
communicating between a first unit and second unit of the hearing aid system; 

producing a tactile output at at least one of the first and second tactile output devices
according to the determined source location information,
wherein said tactile output produces a tactile sensation at an ear of a user wearing the 
crossover hearing aid system, and 
wherein the producing step comprises producing a tactile output at a frequency and 
power level that is independent pf any sound proximate to the hearing aid system.

Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Lee et al (US PUB 20140146988) discloses a
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: a first tactile output device configured to deliver a tactile output to the first ear, wherein the tactile output to the first ear is operable to produce a tactile sensation at the first ear of the user; a second tactile output device configured to deliver a tactile output to the second ear, wherein the tactile output to the second ear is operable to produce a tactile sensation at the second ear of the user; a processor configured to determine source location information of sound received by the hearing aid system based on sound received by the first and second microphones, the processor also configured to cause tactile output from at least one of the first and second tactile output devices according to determined source location information, wherein the second unit is operable to transmit a first data stream to the first unit, wherein the first data stream is representative of sound received by the second microphone, wherein the crossover hearing aid system is configured to produce an audio stream at the first audio output device according to the first data stream.

Claims 12-18 are allowed based on their respective dependency from claim 11.

Claim 19 is similarly allowed for the same reason as claim 11, because Claim 19 is analogous to claim 11, and recites similarly allowable subject matter as set forth in claim XX above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.